 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 1 of 15 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Luxottica Group, S.p.A.
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     LUXOTTICA GROUP S.p.A., an            ) CASE NO.
12   Italian Corporation,                  )
                                           ) PLAINTIFF’S COMPLAINT FOR
13                       Plaintiff,        ) DAMAGES AND EQUITABLE RELIEF
                                           )
14               v.                        ) 1. FEDERAL TRADEMARK
                                           )    INFRINGEMENT
15   TYLER THORNTON, an individual;        )
     and DOES 1-10, inclusive,             ) 2. FALSE DESIGNATIONS OF
16                                         )    ORIGIN AND FALSE
                         Defendant.        )    DESCRIPTIONS;
17                                         )
                                           ) 3. FEDERAL TRADEMARK
18                                         )    DILUTION;
                                           )
19                                         ) 4. UNFAIR COMPETITION IN
                                           )    VIOLATION OF CA BUS. & PROF.
20                                         )    CODE § 17200, et seq.;
                                           )
21                                         ) 5. COMMON LAW TRADEMARK
                                           )    INFRINGEMENT AND UNFAIR
22                                         )    COMPETITION
                                           )
23                                         )
                                           )       JURY TRIAL DEMANDED
24                                         )
                                           )
25
26
27
28

                                            1
                         COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 2 of 15 Page ID #:2



 1          Plaintiff Luxottica Group S.p.A. for its claims against Defendant Tyler
 2   Thornton respectfully alleges as follows:
 3                                JURISDICTION AND VENUE
 4          1.     Plaintiff files this action against Defendant for trademark infringement,
 5   trademark dilution, and unfair competition under the Lanham Trademark Act of 1946,
 6   15 U.S.C. §1051 et seq. (the “Lanham Act”), and related claims under the statutory and
 7   common law of the State of California. This Court has subject matter jurisdiction over
 8   these claims pursuant to 28 U.S.C. §§1121(a), 1331, 1338(a) and 1367.
 9          2.     This Court has personal jurisdiction over Defendant by virtue of his
10   residing within this judicial district, along with his commission of tortious and/or
11   infringing acts inside of this judicial district.
12          3.     This action arises out of wrongful acts by Defendant within this judicial
13   district. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the
14   claims asserted arise in this district.
15                                          THE PARTIES
16          4.     Plaintiff Luxottica Group S.p.A. (“Luxottica”) is a corporation duly
17   organized under the laws of Italy with its principal place of business at Piazzale Luigi
18   Cadorna 3, Milan, 20123 Italy, and an office located at 4000 Luxottica Place, Mason,
19   Ohio 45040-8114. Luxottica is, in part, engaged in the business of producing,
20   manufacturing and distributing throughout the world, including within this judicial
21   district, premium and luxury eyewear products under federally registered trademarks,
22   including but not limited to the Ray-Ban® family of trademarks.
23          5.     Upon information and belief, Defendant Tyler Thornton (“Defendant”) is
24   an individual who resides and does business in Costa Mesa, California.
25          6.     Luxottica is unaware of the names and true capacities of Defendants,
26   whether individual, corporate and/or partnership entities named herein as DOES 1
27   through 10, inclusive, and therefore sues them by their fictitious names. Luxottica will
28   seek leave to amend this complaint when their true names and capacities are

                                                2
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 3 of 15 Page ID #:3



 1   ascertained. Luxottica is informed and believes, and based thereon alleges, that said
 2   Defendant and DOES 1 through 10, inclusive, are in some manner responsible for the
 3   wrongs alleged herein, and that at all times referenced each was the agent and servant
 4   of the other Defendants and was acting within the course and scope of said agency and
 5   employment.
 6         7.     Luxottica is informed and believes, and based thereon alleges, that at all
 7   relevant times herein, Defendant knew or reasonably should have known of the acts
 8   and behavior alleged and the damages caused thereby, and by his inaction ratified and
 9   encouraged such acts and behavior. Luxottica further alleges that Defendant had a
10   non-delegable duty to prevent or cause such acts and the behavior described herein,
11   which duty Defendant failed and/or refused to perform.
12               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
13         A.     The World Famous Ray-Ban® Brand and Its Products
14         8.     Luxottica is engaged in the manufacture, marketing and sale of premium,
15   luxury and sports eyewear throughout the world. Luxottica's proprietary brands include
16   Ray-Ban, the world's most famous sun eyewear brand, as well as Oakley, Vogue
17   Eyewear, Persol, Oliver Peoples, Alain Mikli and Arnette.
18         9.     Through its affiliates and subsidiaries, Luxottica operates over 7,000
19   optical and sun retail stores, including LensCrafters, Pearle Vision and ILORI in North
20   America, OPSM and Laubman & Pank in Asia-Pacific, LensCrafters in China, GMO
21   in Latin America and Sunglass Hut worldwide.
22         10.    Ray-Ban® products are distributed and sold through its optical and sun
23   specialty retail stores, authorized retail and department stores throughout the United
24   States, including California, and reach customers nationally and internationally online
25   at www.ray-ban.com.
26         11.    Luxottica is the owner of various trademarks under the Ray-Ban® brand,
27   including but not limited to the following United States Trademark Registrations
28   (collectively "Ray-Ban Marks"):

                                              3
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 4 of 15 Page ID #:4



 1     Trademark         Registration No.   Goods and Services
 2
                         650,499            sunglasses, shooting glasses, and
 3                                          ophthalmic lenses, in class 26.
 4
                         1,093,658          ophthalmic products and accessories –
 5                                          namely, sunglasses; eyeglasses;
 6                                          spectacles; lenses and frames for
                                            sunglasses, eyeglasses, spectacles and
 7                                          goggles; and cases and other protective
 8                                          covers for sunglasses, eyeglasses,
                                            spectacles in class 9.
 9
                         1,726,955          bags; namely, tote, duffle and all-
10                                          purpose sports bags, in class 18.
11                                          cloths for cleaning ophthalmic products,
12                                          in class 21.
13                                          clothing and headgear; namely, hats, in
                                            class 25.
14
                         1,080,886          ophthalmic products and accessories –
15
                                            namely, sunglasses; eyeglasses;
16                                          spectacles; lenses and frames for
                                            sunglasses, eyeglasses, spectacles – in
17
                                            class 9.
18
                         1,490,305          clothing, namely, t-shirts, in class 25.
19
20                       2,718,485          goods made of leather and imitation
21                                          leather, namely, wallets, card cases for
                                            business cards, calling cards, name
22                                          cards and credit cards in class 18.
23                                          clothing for men and women, namely,
                                            polo shirts; headgear, namely, berets
24
                                            and caps.
25
                         1,320,460          sunglasses and carrying cases there for,
26                                          in class 9.
27
28

                                          4
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 5 of 15 Page ID #:5



 1                           3,522,603           sunglasses, eyeglasses, lenses for
                                                 eyeglasses, eyeglasses frames, cases for
 2
                                                 eyeglasses, in class 9.
 3
 4
 5
          WAYFARER           595,513             sunglasses in class 9.
 6
 7
           12.     Luxottica has expended substantial time, money, and other resources in
 8
     developing, advertising, and otherwise promoting the Ray-Ban Marks. As a result,
 9
     products bearing the Ray-Ban Marks are widely recognized and exclusively associated
10
     by consumers, the public, and the trade as being high quality eyewear products sourced
11
     from Luxottica. The Ray-Ban Marks qualify as “famous marks” as defined in 15
12
     U.S.C. §1125(c)(1).
13
           13.     Luxottica has long been manufacturing and selling in interstate commerce
14
     eyewear under the Ray-Ban Marks. These registrations are valid and the majority are
15
     incontestable.
16
           14.     The Ray-Ban Marks have never been abandoned and are a symbol of
17
     Luxottica’s quality, reputation, and goodwill.
18
           15.     Accordingly, the Ray-Ban Marks have achieved secondary meaning as an
19
     identifier of high-quality eyewear.
20
           B.      Defendant’s Infringing Activities
21
           16.     The present action arises from Defendant’s wrongful importation,
22
     distribution, advertisement, marketing, offering for sale, and/or sale of eyewear
23
     bearing counterfeit reproductions of the Ray-Ban Marks (hereinafter “Counterfeit
24
     Products”).
25
           17.     Specifically, Counterfeit Products were recently discovered being
26
     displayed, advertised, offered for sale, and/or sold on the online marketplace known as
27
     eBay (www.ebay.com).
28

                                              5
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 6 of 15 Page ID #:6



 1         18.    Counterfeit Products were purchased and obtained from eBay Seller ID
 2   “luxxesunnies” and have been examined and confirmed to be counterfeit by
 3   Luxottica’s representatives. Luxottica herein avers that Defendant is the registrant of
 4   and owns and operates the account of eBay seller ID luxxesunnies.
 5         19.    Defendant’s use of the Ray-Ban Marks, including the promotion and
 6   advertisement, reproduction, distribution, sale and offering for sale of his Counterfeit
 7   Products, is without Luxottica’s consent or authorization.
 8         20.    Defendant has never been authorized by Luxottica to manufacture, sell or
 9   offer for sale products bearing any of the Ray-Ban Marks. Moreover, Defendant has
10   never been a licensee of Luxottica and has never been licensed and/or authorized in
11   any manner to import, sell, distribute, or manufacture any merchandise bearing the
12   Ray-Ban Marks.
13         21.    Defendant, upon information and belief, is actively using, promoting and
14   otherwise advertising, distributing, selling and/or offering for sale Counterfeit Products
15   with the knowledge and intent that such goods will be mistaken for the genuine high-
16   quality Ray-Ban® products despite Defendant’s knowledge that he is without authority
17   to use the Ray-Ban Marks. The net effect of Defendant’s actions will cause confusion
18   of consumers at the time of initial interest, sale, and in the post-sale setting, who will
19   believe Defendant’s Counterfeit Products are genuine goods originating from,
20   associated with, and approved by Luxottica.
21         22.    Upon information and belief, at all times relevant hereto, Defendant has
22   had full knowledge of Luxottica’s ownership of the Ray-Ban Marks, including its
23   exclusive right to use and license such intellectual property and the goodwill
24   associated therewith.
25         23.    In fact, Luxottica has previously filed a lawsuit against Defendant for
26   infringement of the Ray-Ban Marks.
27         24.    Upon information and belief, Defendant has engaged in the
28   aforementioned infringing activities knowingly and intentionally or with reckless

                                                6
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 7 of 15 Page ID #:7



 1   disregard or willful blindness to Luxottica’s rights for the purpose of trading off the
 2   goodwill and reputation of Luxottica. If Defendant’s willful infringing activities are
 3   not preliminarily and permanently enjoined by this Court, Luxottica and the
 4   consuming public will continue to be damaged.
 5                                FIRST CLAIM FOR RELIEF
 6                   (Federal Trademark Infringement - 15 U.S.C. § 1114)
 7         25.     Luxottica incorporates herein by reference the averments of the preceding
 8   paragraphs as though fully set forth herein.
 9         26.     The Ray-Ban Marks are nationally recognized, including within the
10   Central District of California, as being affixed to goods and merchandise of the highest
11   quality and coming from Luxottica.
12         27.     The registrations embodying the Ray-Ban Marks are in full force and
13   effect and Luxottica has authorized responsible manufacturers and vendors to sell
14   merchandise with these marks.
15         28.     Defendant’s unauthorized use of the Ray-Ban Marks in interstate
16   commerce and advertising relating to same constitutes false designation of origin and a
17   false representation that the goods and services of Defendant are manufactured,
18   offered, sponsored, authorized, licensed by or otherwise connected with Luxottica or
19   come from the same source as Luxottica’s goods and are of the same quality as that
20   assured by the Ray-Ban Marks.
21         29.     Defendant’s infringing use of the Ray-Ban Marks is without Luxottica’s
22   permission or authority and in total disregard of Luxottica’s rights to control its
23   trademarks.
24         30.     Defendant’s activities are likely to lead to and result in confusion, mistake
25   or deception, and are likely to cause the public to believe that Luxottica has produced,
26   sponsored, authorized, licensed or is otherwise connected or affiliated with
27   Defendant’s commercial and business activities, all to the detriment of Luxottica.
28         31.     Upon information and belief, Defendant’s acts are deliberate and intended

                                               7
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 8 of 15 Page ID #:8



 1   to confuse the public as to the source of Defendant’s goods or services and to injure
 2   Luxottica and reap the benefit of Luxottica’s goodwill associated with the Ray-Ban
 3   Marks.
 4         32.     As a direct and proximate result of Defendant’s willful and unlawful
 5   conduct, Luxottica has been injured and will continue to suffer injury to its business
 6   and reputation unless Defendant is restrained by this Court from infringing Luxottica’s
 7   trademarks.
 8         33.     Luxottica has no adequate remedy at law.
 9         34.     In light of the foregoing, Luxottica is entitled to injunctive relief
10   prohibiting Defendant from using the Ray-Ban Marks, or any marks identical and/or
11   confusingly similar thereto, for any purpose, and to recover from Defendant all
12   damages, including attorneys’ fees, that Luxottica has sustained and will sustain as a
13   result of such infringing acts, and all gains, profits and advantages obtained by
14   Defendant as a result thereof, in an amount not yet known, as well as the costs of this
15   action pursuant to 15 U.S.C. § 1117(a), attorneys’ fees and treble damages pursuant to
16   15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C § 1117(c).
17                               SECOND CLAIM FOR RELIEF
18       (False Designation of Origin and False Designations – 15 U.S.C. §1125(a))
19         35.     Luxottica incorporates herein by reference the averments of the preceding
20   paragraphs as though fully set forth herein.
21         36.     Defendant’s unauthorized use of the Ray-Ban Marks on or in connection
22   with infringing merchandise in interstate commerce and advertising relating to same
23   constitutes false designation of origin and a false representation that the goods are
24   manufactured, offered, sponsored, authorized, licensed by or otherwise connected with
25   Luxottica or come from Luxottica when in fact they do not.
26         37.     Defendant’s use of the Ray-Ban Marks is without Luxottica’s permission
27   or authority and in total disregard of Luxottica’s rights.
28         38.     Defendant’s activities are likely to lead to and result in confusion, mistake

                                               8
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 9 of 15 Page ID #:9



 1   or deception, and are likely to cause the public to believe that Luxottica has produced,
 2   sponsored, authorized, licensed or is otherwise connected or affiliated with
 3   Defendant’s commercial and business activities, all to the detriment of Luxottica.
 4         39.    Luxottica has no adequate remedy at law.
 5         40.    Defendant’s egregious conduct in selling infringing merchandise is willful
 6   and intentional.
 7         41.    In light of the foregoing, Luxottica is entitled to injunctive relief
 8   prohibiting Defendant from using the Ray-Ban Marks, or any trademarks identical
 9   and/or confusingly similar thereto, and to recover all damages, including attorneys’
10   fees, that Luxottica has sustained and will sustain, and all gains, profits and advantages
11   obtained by Defendant as a result of his infringing acts alleged above in an amount not
12   yet known, and the costs of this action.
13                               THIRD CLAIM FOR RELIEF
14                      (Federal Trademark Dilution – 15 U.S.C. § 1125(c))
15         42.    Luxottica incorporates herein by reference the averments of the preceding
16   paragraphs as though fully set forth herein.
17         43.    Luxottica is the exclusive owner of the Ray-Ban Marks.
18         44.    The Ray-Ban Marks are famous and distinctive within the meaning of
19   Section 43(c) of the Lanham Act.
20         45.    The Ray-Ban Marks are all inherently distinctive marks that have been in
21   use for many years and play a prominent role in Luxottica’s marketing, advertising,
22   and the popularity of its products.
23         46.    The Ray-Ban Marks were famous long before Defendant began using
24   unauthorized reproductions, counterfeits, copies, and colorable imitations of the Ray-
25   Ban Marks in connection with infringing merchandise.
26         47.    Defendant has used counterfeit reproductions of the Ray-Ban Marks in
27   commerce and in connection with the sale of his products.
28         48.    Consumers are likely to purchase Defendant’s infringing products in the

                                                9
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 10 of 15 Page ID #:10



 1   erroneous belief that such products are affiliated, connected or associated with
 2   Luxottica or that Luxottica is the source of the infringing products.
 3         49.    Defendant’s acts described above have diluted and continue to dilute
 4   Luxottica’s unique and distinctive trademarks. Defendant’s unlawful use of the Ray-
 5   Ban Marks in connection with inferior, infringing goods is also likely to tarnish the
 6   Ray-Ban Marks and cause blurring in the minds of consumers between Luxottica and
 7   Defendant, thereby lessening the value of the Ray-Ban Marks as unique identifiers of
 8   Luxottica’s products.
 9         50.    These acts violate the Lanham Act, have injured and, unless immediately
10   restrained, will continue to injure Luxottica, causing damage to Luxottica in an amount
11   to be determined at trial, as well as irreparable injury to Luxottica’s goodwill and
12   reputation associated with the value of the Ray-Ban Marks.
13         51.    Upon information and belief, Defendant acted knowingly, deliberately
14   and willfully with the intent to trade on Luxottica’s reputation and to dilute the Ray-
15   Ban Marks. Defendant’s conduct is willful, wanton and egregious.
16         52.    Defendant’s acts have caused and will continue to cause irreparable injury
17   to Luxottica. Luxottica has no adequate remedy at law to compensate it fully for the
18   damages that have been caused and which will continue to be caused by Defendant’s
19   unlawful acts, unless he is enjoined by this Court.
20         53.    In light of the foregoing, Luxottica is entitled to injunctive relief
21   prohibiting Defendant from using the Ray-Ban Marks, or any marks confusingly
22   similar thereto, and to recover all damages, including attorneys’ fees, that Luxottica
23   has sustained and will sustain, and all gains, profits and advantages obtained by
24   Defendant as a result of his infringing acts alleged above in an amount not yet known,
25   and the costs of this action.
26                              FOURTH CLAIM FOR RELIEF
27                    (Violation of Cal. Bus. & Prof. Code § 17200 et seq.)
28         54.    Plaintiff incorporates herein by reference the averments of the preceding

                                                10
                             COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 11 of 15 Page ID #:11



 1   paragraphs as though fully set forth herein.
 2         55.     The Ray-Ban Marks are strong and distinctive marks that have been in use
 3   for many years and have achieved enormous and widespread public recognition.
 4         56.     Through prominent, long, and continuous use in commerce, including
 5   commerce within the state of California, the Ray-Ban Marks have become and
 6   continue to be famous and distinctive.
 7         57.     Defendant’s infringing activities dilute the distinctive quality of the Ray-
 8   Ban Marks and decreases the capacity of such marks to identify and distinguish
 9   Luxottica’s products and have caused harm to Luxottica’s business reputation.
10         58.     By the acts described above, Defendant has caused and will continue to
11   cause irreparable injury to Luxottica’s goodwill and business reputation, in violation of
12   Cal. Bus. & Prof. Code § 17200 et seq.
13          59.    Upon information and belief, Defendant has made and will continue to
14   make substantial profits and gains to which he is not in law or equity entitled.
15          60.    Defendant is liable to Luxottica for all damages, whether direct or
16   indirect, for the misappropriation of Luxottica’s trademarks, name, reputation and
17   goodwill, which damages are subject to trebling.
18          61.    Upon information and belief, Defendant intends to continue his infringing
19   acts unless restrained by this Court.
20          62.    In fact, Luxottica has previously sued Defendant for the sale of products
21   bearing counterfeit reproductions of the Ray-Ban Marks, yet Defendant has continued
22   his infringing activities.
23          63.    Defendant’s acts have damaged and will continue to damage Luxottica,
24   and Luxottica has no adequate remedy at law.
25          64.    In light of the foregoing, Luxottica is entitled to injunctive relief
26   prohibiting Defendant from using the Ray-Ban Marks, to recover all damages,
27   including attorneys’ fees, that Luxottica has sustained and will sustain as a result of
28   Defendant’s infringing acts alleged above; to recover all gains, profits and advantages

                                               11
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 12 of 15 Page ID #:12



 1   obtained by Defendant’s as a result thereof, in an amount not yet known; and to
 2   recover the costs of this action.
 3                              FIFTH CLAIM FOR RELIEF
 4         (Common Law Trademark Infringement and Unfair Competition)
 5         65.    Luxottica incorporates herein by reference the averments of the preceding
 6   paragraphs as though fully set forth herein.
 7         66.    Luxottica owns and enjoys common law trademark rights in the Ray-Ban
 8   Marks in the state of California and throughout the United States.
 9         67.    Defendant’s infringing activities in appropriating rights in Luxottica’s
10   common law trademarks are intended to capitalize on Luxottica’s goodwill for the
11   purpose of Defendant’s own pecuniary gain. Luxottica has expended substantial time,
12   resources and efforts to obtain an excellent reputation for the Ray-Ban® brand and
13   Marks. As a result of Luxottica’s efforts, Defendant is now unjustly enriched and is
14   benefiting from intellectual property rights that rightfully and exclusively belong to
15   Luxottica.
16         68.    Defendant’s unauthorized use of the Ray-Ban Marks has caused and is
17   likely to cause confusion as to the source of Defendant’s Counterfeit Products, to the
18   detriment of Luxottica.
19         69.    Defendant’s acts are willful, deliberate, and intended to confuse the public
20   and/or to injure Luxottica.
21         70.    Defendant’s acts constitute unfair competition, palming off, and/or
22   misappropriation in violation of California common law, for which Plaintiff is entitled
23   to recover any and all remedies provided by such law.
24         71.    Luxottica has been irreparably harmed and will continue to be irreparably
25   harmed as a result of Defendant’s infringing activities, unless Defendant is
26   permanently enjoined by this Court.
27         72.    The conduct herein complained of was, and continues to be, extreme,
28   outrageous, and fraudulent, and was, and continues to be, inflicted on Luxottica in

                                               12
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 13 of 15 Page ID #:13



 1   reckless disregard of Luxottica’s common law trademark rights in the Ray-Ban Marks.
 2   Said conduct was and continues to be harmful to Luxottica, and as such supports an
 3   award by this Court of exemplary and punitive damages in an amount sufficient to
 4   punish and make an example of Defendant and to deter Defendant from similar
 5   conduct in the future.
 6         73.    Luxottica has no adequate remedy at law.
 7         74.    In light of the foregoing, Luxottica is entitled to injunctive relief
 8   prohibiting Defendant from using the Ray-Ban Marks, or marks identical and/or
 9   confusingly similar thereto, for any reason; to recover all damages, including
10   attorneys’ fees, that Luxottica has sustained and will sustain as a result of Defendant’s
11   infringing acts alleged herein; to recover all gains, profits and/or advantages obtained
12   by Defendant as a result thereof, in an amount not yet known; and to recover from
13   Defendant the costs associated with this action.
14                                    PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff Luxottica Group S.p.A. respectfully prays for judgment
16   against Defendant Tyler Thornton on all claims, as follows:
17         1.     For entry of an ORDER granting temporary, preliminary and permanent
18   injunctive relief restraining and enjoining Defendant, his officers, agents, employees,
19   and attorneys, and all those persons or entities in active concert or participation with
20   him from:
21                (a)    manufacturing, importing, advertising, marketing, promoting,
22   supplying, distributing, offering for sale, or selling Counterfeit Products and/or any
23   other products that bear the Ray-Ban Marks, or any other marks confusingly similar
24   thereto;
25                (b)    engaging in any other activity constituting unfair competition with
26   Luxottica, or acts and practices that deceive consumers, the public, and/or trade,
27   including without limitation, the use of designations and design elements associated
28   with Luxottica;

                                                 13
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 14 of 15 Page ID #:14



 1                (c)    engaging in any other activity that will dilute the distinctiveness of
 2   the Ray-Ban Marks;
 3                (d)    committing any other act which falsely represents or which has the
 4   effect of falsely representing that the goods and services of Defendant are licensed by,
 5   authorized by, offered by, produced by, sponsored by, or in any other way associated
 6   with Luxottica;
 7         2.     For entry of an ORDER directing Defendant to recall from any
 8   distributors and retailers and to deliver to Luxottica for destruction, or other
 9   disposition, all remaining inventory of the Counterfeit Products, in addition to any
10   other goods that infringe upon Luxottica’s rights to the Ray-Ban Marks, including all
11   advertisements, promotional and marketing materials therefore, as well as means of
12   making same in his possession or under his control;
13         3.     For entry of an ORDER directing Defendant to disclose his supplier(s)
14   and manufacturer(s) of the Counterfeit Products and provide all documents,
15   correspondence, receipts, and invoices associated with the purchase of the Counterfeit
16   Products;
17         4.     For entry of an ORDER for an accounting by Defendant of all gains,
18   profits, and/or advantages derived from his infringing acts;
19         5.     For entry of an ORDER directing Defendant to file with this Court and
20   serve on Luxottica within ten (10) days after entry of the injunction a report in writing,
21   under oath setting forth in detail the manner and form in which Defendant has
22   complied with the injunction;
23         6.     For an assessment of the damages suffered by Luxottica, trebled, and an
24   award of all profits that Defendant has derived from using the Ray-Ban Marks, trebled,
25   as well as costs and attorneys’ fees to the full extent provided for by Section 35 of the
26   Lanham Act; alternatively, that Luxottica be awarded statutory damages pursuant to 15
27   U.S.C. § 1117 of up to $2 million per trademark counterfeited and infringed, per type
28   of good;

                                               14
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-05772-CAS-MRW Document 1 Filed 07/02/19 Page 15 of 15 Page ID #:15



 1          7.     For an award of applicable interest amounts, costs, disbursements, and/or
 2   attorneys’ fees;
 3          8.     For an award of profits, damages, and fees to the full extent available, and
 4   punitive damages to the full extent available in connection with its claims under
 5   California law; and
 6          9.     Such other relief as may be just and proper.
 7
 8    Dated:       July 2, 2019            BLAKELY LAW GROUP
 9
10                                         By:    /s/ Jessica C. Covington
                                                  Brent H. Blakely
11                                                Jessica C. Covington
                                                  Attorneys for Plaintiff
12                                                Luxottica Group, S.p.A
13
14                                DEMAND FOR JURY TRIAL
15          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
16   Luxottica Group, S.p.A. hereby demands a trial by jury as to all claims in this
17   litigation.
18
19    Dated:       July 2, 2019            BLAKELY LAW GROUP
20
21                                         By:    /s/ Jessica C. Covington
                                                  Brent H. Blakely
22                                                Jessica C. Covington
                                                  Attorneys for Plaintiff
23                                                Luxottica Group, S.p.A
24
25
26
27
28

                                               15
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
